NO. 07-06-0292-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



DECEMBER 19, 2006



______________________________





STEVE GEORGE SETTLES, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 290TH DISTRICT COURT OF BEXAR COUNTY



CAUSE NO. 2005CR3072



  HONORABLE SHARON MACRAE, JUDGE PRESIDING
(footnote: 1)


_______________________________



Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Following an open plea of guilty, Appellant, Steve George Settles, was convicted of two counts of aggravated sexual assault of a child and sentenced to life imprisonment.  In presenting this appeal,
 counsel has filed an 
Anders
(footnote: 2) brief in support of a motion to withdraw.  We grant counsel’s motion and affirm.

In support of her motion to withdraw, counsel certifies that she has diligently reviewed the record, and in her opinion, the record reflects no reversible error upon which an appeal can be predicated.  
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); 
Monroe v. State
, 671 S.W.2d 583, 585 (Tex.App.–San Antonio 1984, no pet.).
 Thus, she concludes the appeal is frivolous.  In compliance with 
High v. State
, 573 S.W.2d 807, 813 (Tex.Cr.App. 1978), counsel has candidly discussed why, under the controlling authorities, there is no error in the trial court's judgment.  Counsel has also shown that she sent a copy of the brief to appellant and informed appellant that, in her view, the appeal is without merit.  In addition, counsel has demonstrated that she notified appellant of his right to review the record and file a 
pro se
 response if he desired to do so.  Appellant did not file a response.  Neither did the State favor us with a brief.

We have reviewed the arguable ground addressed
 by counsel to determine whether there was any error which could plausibly support an appeal
.  We have also conducted an independent review of the entire record.  
See
  
Penson v. Ohio
, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); 
Bledsoe v. State
, 178 S.W.3d 824 (Tex.Cr.App. 2005).  However, we have found no reversible error and agree with counsel that the appeal is frivolous.

Accordingly, counsel's motion to withdraw is hereby granted, and the trial court’s judgment is affirmed.

Patrick A. Pirtle

      Justice





Do not publish.
 

FOOTNOTES
1:Honorable Pat Priest, Jr., Senior Judge Sitting by Assignment, presiding over the Appellant’s plea of guilty.


2:Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).